Hoffman, C.J.
This is an appeal by plaintiff-appellant Emmitt Barge, Jr., from a judgment affirming the finding and decision of the Gary Fire Civil Service Commission (Commission.)
The trial court found that on September 27, 1971, the Fire Chief of the City of Gary submitted a letter to the Board of Public Works and Safety (Board), regarding certain alleged instances of misconduct on the part of Barge. Following discussion of the charges on September 28, 1971, Board dismissed Barge, effective September 27, 1971. The Board did not call witnesses, receive and transcribe sworn testimony, allow for cross-examination, or generally comply with the hearing provisions of IC 1971, 18-1-11-3, Ind. Ann. Stat § 48-6105 (Burns Cum. Supp. 1972).
Following the entry of Board’s order, Barge filed a demand for investigation before Commission. Pursuant to a hearing on November 30, 1972, Commission entered a decision upholding the action of Board and ordering Barge’s dismissal from the Gary Fire Department.
*516On January 2, 1973, appellant filed a notice of appeal with Commission and initiated the instant cause. Thereafter, the trial court heard Barge’s appeal and on July 11, 1973, affirmed the decision and finding of Commission.
The issues presented by appellant are identical to those raised and decided by this court in State ex rel. Todd v. Hatcher (1973), 158 Ind. App. 144, 301 N.E.2d 766. The decision therein which was adverse to the interests of appellant-Todd must therefore be deemed applicable to the instant case.
Accordingly, the judgment of the trial court is affirmed.
Affirmed.
Lybrook and Staton, JJ., concur.
Note.—Reported at 303 N.E.2d 280.